Citation Nr: 1702840	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  14-24 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, to include as due to a service-connected low back disability.

2. Entitlement to a rating in excess of 20 percent for multilevel spinal stenosis and bulging discs of the lumbar spine (low back disability).

3. Entitlement to a rating in excess of 30 percent for ischeo-rectal abscess.

4. Entitlement to a rating in excess of 10 percent for a right hand disability.

5. Entitlement to a rating in excess of 10 percent for a right wrist disability. 

6. Entitlement to a compensable rating for perianal dermatitis.   


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.
ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1956 to June 1958.  This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2011 and August 2012 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The October 2011 rating decision granted service connection for a low back disability, rated 20 percent, effective October 22, 2010; assigned separate ratings (10 percent for arthritis of the right hand and fingers, and 10 percent rating for residuals of a right wrist fracture, both effective October 22, 2010) for a wrist and hand disability previously rated as a single entity; and denied an increased rating for ischeo-rectal abscess.  The August 2012 rating decision granted service connection for perianal dermatitis, rated 0 percent, effective December 2, 2011, and denied service connection for a cervical spine disability.  In February 2015, the Board remanded the claims for additional development.  

A September 2016 rating decision granted the Veteran a separate 10 percent rating for right lower extremity radiculopathy and a 0 percent rating for left lower extremity radiculopathy secondary to the service-connected low back disability, both effective May 25, 2016.  He filed a notice of disagreement (NOD) with the September 2016 decision in November 2016, seeking increased ratings and earlier effective dates for the grants of service connection.  The Agency of Original Jurisdiction (AOJ) has not issued a statement of the case (SOC) in the matter, but has acknowledged receipt of the NOD, and is apparently in the process of obtaining outstanding medical evidence (referred to by the Veteran's attorney in a November 2016 statement) and responding with a SOC.  Under these circumstances, the Board finds that a remand for issuance of a SOC in accordance with Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), is not necessary; the matter is referred to the AOJ for continued appropriate action.  38 C.F.R. § 19.9(b) (2016).  The Veteran is advised that this matter is not fully before the Board at this time, and will be so only if he timely files a substantive appeal after the SOC is issued.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matters regarding the ratings for the low back disability, ischeo-rectal abscess, right hand disability, right wrist disability, and perianal dermatitis are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran's cervical spine disability was not manifested in service or within a year following his discharge from active duty, and not shown to be related to service or to have been caused or aggravated by the service-connected low back disability.


CONCLUSION OF LAW

Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the claim for service connection for a cervical spine disability.  By correspondence in December 2011, VA notified the Veteran of the information needed to substantiate and complete the claim, including on a secondary basis, as well as notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and all available pertinent postservice treatment records have been secured.  The Board's February 2015 remand directed the AOJ to secure (with assistance from the Veteran) any outstanding records of his treatment (private or VA) for the variously diagnosed cervical spine disability.  A January 2016 letter asked the Veteran to complete authorizations and consent forms for the records to be released.  Outstanding VA treatment records were secured.  The Veteran submitted partial records of private treatment, but did not respond to the request for authorizations to secure records from any private providers; it is therefore assumed that there are no outstanding relevant private treatment records relating to a cervical spine disability.  The Board acknowledges the remaining issues on appeal are being remanded, in part, to obtain outstanding private treatment records, but as will be further explained below, such records have been specifically identified (by the Veteran's attorney or treatment providers) as existing and pertinent to those matters.  The AOJ arranged for VA examinations for a cervical spine disability in January 2012 and May 2016; the Board finds the examination reports and opinions offered adequate for rating purposes.  In a November 2016 appellate brief, the Veteran's attorney seemed to argue the VA opinions were inadequate because they opined the neck disability was a "symptom" of the low back disability, rather than a separate disability.  However, as will be further explained below, the Board does not find his assertion accurate.  Both examiners opined the cervical spine disability is not associated with (rather than a symptom of) the low back disability.  Accordingly, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met.
Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service connected disease or injury.  Establishing secondary service connection requires evidence of: (1) A current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background 

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records STRs show he fell on his back in January 1958.  A mild back strain was diagnosed.  He also injured his wrist while breaking a fall in April 1958.  A sprain was diagnosed.  On April 1958 separation examination, his neck and spine were clinically evaluated as normal.

On July 1958 VA examination, the Veteran's head, face, and neck were noted to be normal.  

October 2002, January 2004, September 2005, March 2006, and October 2006 VA treatment records note the Veteran denied joint paint or swelling.  April and May 2004 notes indicate he denied problems with any joints other than the right wrist.

The October 2011 rating decision granted service connection for a low back disability.

A November 2011 private treatment record notes the Veteran complained of increasing neck pain.  An MRI showed multilevel disc bulge, neural foraminal narrowing, and impingement of the cervical spine.  Cervicalgia was diagnosed.  

In December 2011, the Veteran claimed service connection for a cervical spine disability directly due to a fall he experienced in service or, in the alternative, due to his service-connected lumbar spine disability.

On January 2012 VA examination, cervical spine degenerative disc disease (DDD) and degenerative joint disease (DJD), and cervical spondylosis were diagnosed.  The Veteran reported that his neck pain began one year before the examination.  The examiner, who reviewed the claims file, opined the cervical spine disability was less likely than not proximately due to or the result of his service-connected lumbar spine disability, reasoning cervical spondylosis is not caused by lumbar spinal stenosis and is a separate degenerative process.  She cited medical studies and explained that cervical spondylosis is defined as a generalized disease process affecting the entire cervical spine and is related to chronic disk degeneration, a process associated with the aging process.  The examiner did not provide an opinion as to whether the cervical spine disability was aggravated by the low back disability or whether it was directly related to service. 

A private February 2012 treatment record notes the Veteran complained of neck pain.  He reported the neck pain began six months earlier.

In a statement received in December 2012, a private physician indicated he agreed the Veteran's cervical spine disability (cervicalgia) was at least as likely as not related to an injury in service by answering "yes" to whether it was his opinion that such was the case.  An accompanying November 2012 treatment note indicates he reviewed the Veteran's service treatment records.  He noted the Veteran fell on his back and that it is "quite possible that his injury at that time has led to all his current problems."  He estimated the likelihood that the cervical spine disability was related to his injury in service was 51 percent.  

On May 2016 cervical spine examination, degenerative arthritis, DDD, and spondylosis were diagnosed.  The Veteran reported his neck pain began two to three years before the examination and denied any traumatic injuries.  The examiner, who noted she reviewed the claims file, opined the neck disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She explained that even though a December 2012 treatment note suggests the neck disability is associated with an injury in service, there was no evidence in his STRs that he had a neck injury, complained of neck pain, or was treated for neck pain.  She also opined the neck disability was less likely than not proximately due to or the result of the service-connected low back disability.  She explained that medical literature does not reveal that his variously diagnosed low back disability can cause cervical spine DDD or spondylosis.  She noted lumbar spine DDD and cervical spine DDD are separate degenerative processes.  She also opined "there is no evidence to support that" the cervical spine disability was aggravated beyond its natural progression by his lumbar spine disability.     

Analysis

It is not in dispute that the Veteran now has a cervical spine disability, to include DDD, DJD, degenerative arthritis, spondylosis, cervicalagia, multilevel disc bulge, neural foraminal narrowing, and impingement.  What he still must show to establish service connection for the cervical spine disability is that such disability is related to his service or to his service-connected low back disability.

There is no evidence, or allegation, that the cervical spine disability was manifested in service or in the first postservice year.  The record shows that the Veteran's first complaint of neck pain was in November 2011; cervicalgia was diagnosed at that time, and DDD, DJD, and spondylosis were not diagnosed until January 2012, more than 50 years after service.  Consequently, service connection for the cervical spine disability on the basis that such disability became manifest in service and persisted or on a presumptive basis (for cervical arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

What remains for consideration is whether, in the absence of a showing of onset in service and continuity since, the Veteran's cervical spine disability may somehow otherwise be related to his remote service or service-connected low back disability.

The record includes both medical evidence that tends to support the Veteran's claim and medical evidence that is against the claim.  The credibility and weight to be attached to medical opinions is within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another's depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In the December 2012 statement, the Veteran's private physician, who is competent to provide medical opinions, indicated he believed the cervical spine disability (cervicalgia) was at least as likely as not related to an in-service injury and calculated the likelihood to be 51 percent.  Even though the physician agreed the disability was at least as likely as not related to service, his opinion is stated in speculative terms, i.e. that it is "quite possible [emphasis added]" the inservice injury caused the current cervical spine disability, and is unaccompanied by rationale.  It does not cite to supporting factual data or medical literature. There is no reasoning to be weighed, and accordingly, the opinion cannot be accorded any substantial probative value.

The January 2012 and May 2016 VA examiners, on the other hand, separately opined the cervical spine disability was less likely than not related to service and was not due to, the result of, or aggravated by low back disability, and provided clear explanations of rationale for their opinions.  The May 2016 examiner acknowledged the December 2012 private opinion, but noted there was no evidence in the STRs that the Veteran had a neck injury, complained of a neck pain, or was treated for neck pain.  Both examiners explained the low back disability did not cause the cervical spine disability because they are separate degenerative processes.  The January 2012 VA examiner associated the cervical spine disability with the aging process.  The May 2016 examiner, who expressed familiarity with the record, explained that the low back disability did not aggravate the cervical spine disability because there was no evidence to support that the low back disability aggravated the cervical spine disability in any way.  As the opinions reflect familiarity with the record, and include rationale with citation to supporting factual data and scientific studies, the Board finds they are highly probative evidence in the matter.  Comparing the private provider's opinion with those by the VA examiners, the Board finds the VA examiners' opinions merit substantially more probative value than that by the private physician.  

The Board has considered the Veteran's own assertions that his cervical spine disability is due to a fall in service or is secondary to his service-connected low back disability.  Because he is a layperson, and the matter question presented is not one capable of resolution by lay observation, but is medical in nature and requires medical expertise, he is not competent to opine regarding the etiology of his cervical spine disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  

Accordingly, the Board concludes the preponderance of the evidence is against the claim of service connection for a cervical spine disability, to include as secondary to a service-connected low back disability, and that the appeal in the matter must be denied.


ORDER

Service connection for a cervical spine disability, to include as secondary to a low back disability, is denied.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the remaining matters.  

The Board's February 2015 remand directed the AOJ to secure (with assistance from the Veteran) any outstanding records of his treatment for a low back disability, ischeo-rectal abscess, right hand disability, right wrist disability, and perianal dermatitis.  If his response was incomplete, he was to be so advised and afforded opportunity to complete his submission.  A January 2016 letter advised him that such records were pertinent evidence and asked him to complete and submit enclosed VA Forms 21-4142 (Authorization to Disclose Information to the Department of Veterans Affairs) and 21-4142a (General Release for Medical Provider Information to the Department of Veterans Affairs) for each non-VA provider.  

In March 2016 and April 2016, the Veteran submitted partial, incomplete, records of private and VA treatment, some of which were already associated with the claims file.  In response, the AOJ should have advised the Veteran that his response was incomplete and that the complete records of private treatment for the low back disability, ischeo-rectal abscess, right hand disability, right wrist disability, and perianal dermatitis are pertinent (and may be critical) evidence in these matters and afforded him an opportunity to provide the records or releases for them.  Notably, a May 2014 VA treatment record reflects that he sought private treatment for right hand swelling.  The May 2016 VA proctology and skin examiner noted the Veteran reported he a private colonoscopy a year and a half before the examination and a rectal examination by a urologist a week before the examination.  Records of such evaluations and treatment are outstanding.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive.  [The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and releases for private records) is not furnished within 1 year following the request, the claim will be considered abandoned.  38 C.F.R. § 3.158 (a).]

In November 2016 written argument the Veteran's attorney noted the Veteran had received VA treatment for his back disability in November 2016 and was being scheduled for an electromyogram.  As any updated records of VA treatment for the Veteran's low back disability, ischeo-rectal abscess, right hand disability, right wrist disability, and perianal dermatitis are pertinent evidence, and because VA records are constructively of record, such records must be secured.  

Pursuant to the Board's February 2015 remand, the Veteran was afforded VA examinations to assess the severity of his low back disability and perianal dermatitis.  The May 2016 VA spine examination report, however, is internally inconsistent.  Specifically, the VA examiner noted "less movement than normal due to ankylosis [emphasis added] " was a functional limitation caused by the low back disability, but separately checked a box indicating there was no ankylosis of the spine.  Accordingly, there is conflicting evidence of whether the low back is ankylosed.  The May 2016 skin examiner checked the appropriate box to indicate the skin disability does not cause scarring, but did not indicate whether the perianal dermatitis is equivalent to (has the same disabling effect as) an unstable or painful scar, as directed by the remand.  Stegall, 11 Vet. App. at 271.  On remand, new examinations to obtain adequate opinions are necessary.

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should advise the Veteran that the complete records of his private treatment for a low back disability, ischeo-rectal abscess, right hand disability, right wrist disability, and perianal dermatitis (including from Dr. Raheel Ahmed, Dr. Fromang, Lawnwood Regional Hospital, Radiology Imaging Associates, Mid-Florida Anesthesia Associates, Lawnwood Neurosurgery, and/or Treasure Coast) are pertinent evidence that is outstanding, and ask him to submit authorizations for VA to secure such records.  The AOJ should secure for the record all records of such treatment.  If he does not respond to the request, the claim should be further processed under 38 C.F.R. § 3.158(a) (after the Veteran has been afforded the period of time specified in that regulation to respond). (If he provides only a partial response, he should be advised that the response is incomplete and of what else is needed, and afforded opportunity to complete his submission.  If (and only if) the action sought above is completed (and the claim is not processed under 38 C.F.R. § 3.158 (a)), the AOJ should proceed to the further development sought below.

2. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for his low back disability, ischeo-rectal abscess, right hand disability, right wrist disability, and perianal dermatitis from September 2016 to the present (to specifically include the November 2016 treatment and possible EMG study at the West Palm Beach, Florida VA Medical Center referred to by the Veteran's attorney in his November 2016 appellate brief).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

3. The AOJ should thereafter arrange for orthopedic and neurological evaluations of the Veteran to assess the current severity of his service-connected low back disability.  [and to assess the severity of the service-connected right wrist and hand disabilities if a worsening of those disabilities is indicated by evidence received].  The Veteran's record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

Please assess the current severity of the Veteran's service-connected low back disability.  [The examiner must be provided a copy of the criteria for rating spine disabilities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the spine.  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  Specifically note whether low back is ankylosed (and if so, the position of ankylosis); and whether there are any associated objective neurologic abnormalities, specifically including urinary frequency (and if so their nature and severity).  Indicate whether there is related thoracolumbar disc disease (and if so whether there are incapacitating episodes of such; if so, their frequency and duration). 

The examiner must explain the rationale for all opinions and comment on the opinions already in the record (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).  Specifically, comment on the May 2016 VA examination report noted above (including the inconsistent indications of "less movement than normal due to ankyloses" and no ankyloses of the spine).

4. The AOJ should also arrange for the Veteran to be examined by a dermatologist to assess the current severity of his service-connected perianal dermatitis.  The Veteran's record (to include this remand and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  [The examiner must be provided a copy of the criteria for rating skin disabilities, including scars and dermatitis, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the skin].  Upon review of the record and interview and examination of the Veteran, the examiner should assess the current severity of the Veteran's service-connected perianal dermatitis.  All clinical findings should be reported in detail.  Specifically note the percentages of the entire body and exposed areas affected and the nature, frequency, and duration of any systemic therapy provided.  Specifically note whether there is an unstable or painful scar (or the equivalent).  The examiner must explain the rationale for all opinions

5. The AOJ should then review the entire record and readjudicate the matters regarding the ratings for the low back disability, ischeo-rectal abscess, right hand disability, right wrist disability, and perianal dermatitis.  If any of these benefits sought remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


